Citation Nr: 1303338	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for a disability manifested by dehydration.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for residuals of hernia surgery.

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for a disability manifested by vision problems.

8.  Entitlement to service connection for muscle and joint problems, to include arthritis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 1945.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating action of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for dehydration, hypertension, a back condition, residuals of hernia surgery, kidney stones, vision problems, and muscle and joint problems, to include arthritis of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has been diagnosed with anxiety.  The competent and credible evidence does not show that the Veteran's anxiety is related to his military service.


CONCLUSION OF LAW

Anxiety was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the Veteran's service treatment records were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  VA has been unable to reconstruct these records and the Veteran has stated that he had lost his copies of these records due to repeated flooding in his home through the years.  In the present case, this assistance error at issue did not affect the essential fairness of the adjudication.  Indeed, the Veteran's lay statements regarding his in-service traumas has been accepted as accurate.  As such, the Veteran is not prejudiced by the unavailability of his service treatment records.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Acquired Psychiatric Disorder

As an initial matter, the Board again notes that the Veteran's service treatment records were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such cases there is a heightened obligation to assist the appellant in the development of the case.  There is also as a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In November 2011, the Veteran filed a claim of service connection for anxiety.  In Clemons v. Shinseki, the Court found that an appellant's claim is presumed to be based on his symptoms of mental illness and not limited to a specific diagnosis.  23 Vet. App. 1, 6 (2009).  As such, the Board has considered whether service connection is warranted for any diagnosed acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 

In his lay statements, the Veteran refers to his experiences during World War II.  The July 2012 VA examiner noted the Veteran's exposure to wartime atrocities and his memories of them, but found no formal PTSD symptoms.  As such, the provisions of 38 C.F.R. § 3.304(f) do not apply.  Instead, the Veteran was diagnosed with anxiety, the originally claimed condition, with very mild symptoms.  Regardless of its severity, this diagnosis of anxiety is sufficient to meet the current disability requirement.  Davidson, 581 F.3d 1313.

The Veteran has stated that he was exposed to various wartime atrocities during his service including witnessing others die and burying civilians.  The Veteran's DD-214 on record, while incredibly faint, shows that he served in Europe during the second world war, including the Normandy campaign.  This form also appears to indicate that the Veteran was awarded a Bronze Star Medal, which indicates that he served in combat.  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, his exposure to wartime atrocities is conceded and the in-service injury requirement is satisfied.

The remaining question is whether there is a medical nexus between the Veteran's in-service injury and his current anxiety.  To this end, the Veteran was provided a VA medical examination in July 2012.  While acknowledging the Veteran's exposure to war time atrocities, the VA examiner opined that it was less likely than not that the Veteran's anxiety was caused by his military service.  In the accompanying rationale, the examiner noted the mild nature of the Veteran's symptoms, the nearly 70 years of elapsed time since his separation from service, and his current conscious concerns that contributed to his anxiety.  The examiner stated that this opinion was speculative based on the available evidence.  In that regard, this examiner did address the existing evidence and there is no indication that a new examination would result in a different finding; particularly since no additional evidence from earlier within the 70 year interim period has been submitted.  Previously, the Veteran had stated that the doctors he saw after service stated that it was as likely as not that all of his chronic conditions, including nightmares of in-service events, began in service.  The Veteran's account of what his doctor said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 at 77 (1995).  The Veteran has not submitted any such medical opinion relating his anxiety to his military service.  He has not specified whether the doctor who provided this opinion was a mental health professional or the rationale that this doctor relied upon.  In this regard, the purported opinion is merely hearsay and not competent medical evidence.  Thus, the record does not contain a competent positive medical opinion.

The Veteran himself believes that his anxiety was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time and the addition of post-service causes of anxiety (notably, the Veteran's anxiety regarding his mild cognitive decline) the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology between a current disorder and service.  38 C.F.R. § 3.303(b).  The Veteran has stated that he sought treatment from a psychiatrist who is now deceased.  See December 2011 Statement.  The dates of this treatment were not provided beyond the Veteran's indication that he had provided a chronological list.  This psychiatrist's name was placed towards the bottom of the list.  By contrast, he did not report this treatment to the July 2012 examiner and instead reported that he had been diagnosed with mild symptoms of anxiety earlier in the year but had declined referral or treatment.  Thus, the record does not establish continuity of treatment.  However, continuity of treatment is not necessary to establish continuity of symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Thus the Board will address the Veteran's lay reports of symptomatology.

In his lay statements, the Veteran has reported that he experiences periodic nightmares and flashbacks related to his military service.  It is unclear from the Veteran's statements whether he is asserting continuous nightmares and flashbacks dating back to his military service.  Regardless, these symptoms were not related to the Veteran's diagnosis of an anxiety disorder.  Indeed, the July 2012 examiner only related the Veteran's symptoms of anxiety and mild memory loss to his diagnosed disability and specifically did not relate chronic sleep impairment or other significant clinical symptoms to his diagnosed anxiety.  Thus, continuity of symptomatology has not been established, either by the clinical record, or by credible lay evidence.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, including anxiety.  Thus, the appeal must be denied.
	

ORDER

Service connection for anxiety is denied.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is competent to provide lay evidence regarding his symptoms.  Likewise, the Veteran has stated that his claimed disabilities began in service.  As noted above, the Veteran's DD-214 indicates that he participated in several campaigns during WWII, including Normandy, and that he served in combat.  As such, his lay evidence of in-service injury or disease that was incurred or aggravated in combat will be accepted as sufficient if the evidence is consistent with the circumstances, condition or hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Finally, the Veteran has stated that previous treating physicians have found a causal relationship between the claimed disabilities and the Veteran's military service.  While it is not competent medical evidence upon which service connection can be granted, this is sufficient to trigger VA's duty to provide an examination for these claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current disability related to dehydration found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have a disability related to dehydration? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such disability is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

2.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current hypertension found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have hypertension? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such hypertension had its onset in the year immediately following his active duty service?

d.  Is it at least as likely as not (50 percent probability or more) that such hypertension is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

3.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current back disability found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have a back disability? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in the year immediately following his active duty service?

d.  Is it at least as likely as not (50 percent probability or more) that such disability is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

4.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current residuals of hernia surgery found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have residuals of hernia surgery? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such disability is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

5.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current kidney stone disability found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have a kidney stone disability? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such disability is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

5.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current vision disability found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have vision problems other than refractive errors? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such disability is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

7.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current muscle and joint problems, to include arthritis of the bilateral feet, found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have a muscle and/or joint disability? 

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service?

c.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in the year immediately following his active duty service?

d.  Is it at least as likely as not (50 percent probability or more) that such disability is otherwise the result of a disease or injury in service?

For the purposes of this evaluation, the examiner is instructed to accept the Veteran's lay statements regarding any in-service injuries that occurred during combat.

he examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

8.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


